Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 3, 2019

                                           No. 04-19-00394-CV

                                        IN RE Robert HEWITTY

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On June 12, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on July 3, 2019.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CI-01856, styled The State of Texas v. Two Thousand Three Hundred
Fifty-Two Dollars ($2,352.00) United States Currency, pending in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable Laura Salinas presiding.